                         THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MCGARRY & MCGARRY LLC,                               )
                                                     )   No. 17-cv-08745
                Appellant,                           )
                                                     )   Judge Andrea R. Wood
        v.                                           )
                                                     )   On Appeal from the United States
INTEGRATED GENOMICS, INC., et al.,                   )   Bankruptcy Court for the Northern
                                                     )   District of Illinois, Case No. 11-19086
                Appellees.                           )

                             MEMORANDUM OPINION AND ORDER

        This appeal concerns the Bankruptcy Court’s denial of Appellant McGarry & McGarry

LLC’s (“McGarry”) motion to reopen the subject bankruptcy case to allow McGarry to bring

antitrust claims against Appellee Bankruptcy Management Solutions, Inc. (“BMS”) in the place of

the bankruptcy trustee. For the reasons discussed below, the Court affirms the Bankruptcy Court’s

decision.

                                           BACKGROUND1

        Appellee Integrated Genomics, Inc. filed for Chapter 7 bankruptcy in 2011. During the

course of the bankruptcy proceeding, on August 30, 2013, the bankruptcy trustee filed a final

report disclosing the payment of bank service fees in the amount of $514.16 to Rabobank as an

administrative expense. McGarry did not object to the bank service fees. After the final report and

accompanying fee applications were approved, the balance of the estate’s funds was disbursed.

The case was closed in April 2014. McGarry was the largest general unsecured creditor. It held an

allowed claim of $78,308 and ultimately received $12,472.



1
  This Court takes the following facts from the Bankruptcy Court’s order denying McGarry’s motion to
reopen (“Order”). (Dkt. No. 1-1.) The Bankruptcy Court’s findings of fact are reviewed for clear error. In
re Herman, 737 F.3d 449, 452 (7th Cir. 2013).
       According to McGarry, in the spring of 2016, it began to obtain evidence of Rabobank

paying $514.16 to BMS and BMS price-fixing bankruptcy support and banking services in

bankruptcy cases nationwide in violation of antitrust laws. McGarry then attempted to pursue

claims concerning the alleged price-fixing in several lawsuits. In June 2016, McGarry sued

Rabobank in the United States District Court for the Northern District of Illinois. The district

court dismissed the case for failure to state a claim, and the Seventh Circuit affirmed the

dismissal. See McGarry & McGarry, LLC v. Rabobank, N.A., 847 F.3d 404 (7th Cir. 2017), cert.

denied McGarry & McGarry v. Rabobank, N.A., 137 S. Ct. 2177 (2017).

       In September 2016, McGarry sued BMS, alleging violations of federal and state laws. In

June 2017, the district court dismissed McGarry’s federal claim and declined to exercise

supplemental jurisdiction over the state claim. See McGarry & McGarry, LLP v. Bankr. Mgmt.

Soultions, Inc., No. 16 CV 8914, 2017 WL 2619143, at *4 (N.D. Ill. June 16, 2017). In reaching

that decision, the court rejected the argument that McGarry was the only party that could bring an

antitrust claim stating that, “this is not the case, as the Bankruptcy Code, 11 U.S.C. § 350, permits

any interested party to move to reopen an estate[;] [f]or example, a debtor may petition to reopen

an estate specifically to investigate a potential antitrust claim.” Id. at *3. McGarry did not appeal

the decision but filed the state law claim against BMS in state court in July 2017. The case was

removed to federal court and was still pending at the time of the Bankruptcy Court decision that is

the subject of the present appeal.2

       In September 2017, over three years after the bankruptcy case was closed, McGarry

moved to reopen it pursuant to 11 U.S.C. § 350 to allow the estate to assert claims against BMS



2
 The case was later dismissed. See McGarry & McGarry LLP v. Bankr. Mgmt. Soultions, Inc., No. 17 CV
5779, 2018 WL 3218659 (N.D. Ill. July 2, 2018).


                                                  2
for the alleged price-fixing.3 McGarry also sought derivative standing to pursue those claims.4

Appellants BMS and the United States Trustee (the Department of Justice official appointed to

supervise the administration of bankruptcy cases) objected to McGarry’s motion. The Bankruptcy

Court denied the motion, holding that McGarry failed to act within a reasonable time to reopen

the case and was not entitled to relief anyway because the trustee’s refusal to move to reopen the

case was justified under the circumstances. The present appeal followed.

                                             DISCUSSION

        Under 11 U.S.C. § 350(b), a bankruptcy “case may be reopened in the court in which such

case was closed to administer assets, to accord relief to the debtor, or for other cause.” For

example, a bankruptcy court may reopen a case to correct errors, for amendments required due to

unanticipated events that frustrate implementation of a plan, or to enforce the plan and discharge.

See In re Zurn, 290 F.3d 861, 864 (7th Cir. 2002). The decision to reopen a case is within a

bankruptcy court’s broad discretion and thus reviewed for abuse of discretion. Redmond v. Fifth

Third Bank, 624 F.3d 793, 798 (7th Cir. 2010).

        In determining whether to reopen a case, a bankruptcy court “may consider a number of

nonexclusive factors . . . , including (1) the length of time that the case has been closed; (2)

whether the debtor would be entitled to relief if the case were reopened; and (3) the availability of

nonbankruptcy courts, such as state courts, to entertain the claims.” Redmond, 624 F.3d at 798.

Regarding the first factor, “[t]he passage of time weighs heavily against reopening”—“[t]he

longer a party waits to file a motion to reopen a closed bankruptcy case, the more compelling the


3
 McGarry moved to reopen the case for the first time in August 2017, but that initial motion was denied
due to service issues. (Sept. 6, 2017 Order, App. of Appellant at A-10, Dkt. No. 10-2.)
4
  Prior to moving to reopen the case, McGarry wrote to the bankruptcy trustee asking him to move to
reopen the case. McGarry even offered to represent the estate and to bear all fees and expenses of the
litigation. But the trustee declined to move to reopen the case.

                                                    3
reason to reopen must be.” Id. at 799. In reviewing whether a motion is timely, courts may

consider lack of diligence by the moving party and prejudice to the nonmoving party caused by

the delay. Id. And “[w]hile the passage of time in itself does not constitute prejudice to the

opposing party, a delay may be prejudicial when combined with other factors such as court costs

and attorney’s fees in [other] proceedings.” Id.

        Here, McGarry concedes that it knew of the potential antitrust claim against BMS in the

spring of 2016. At that time, the bankruptcy case had been closed for about two years. But instead

of promptly moving to reopen the bankruptcy case, McGarry pursued several new civil lawsuits

and only turned to the Bankruptcy Court more than a year after it knew about the claim. This

delay also came at a price to BMS, as it had to defend itself against several lawsuits brought by

McGarry. Thus, this Court concludes that the Bankruptcy Court did not abuse its discretion in

concluding that McGarry’s motion was untimely.5 See In re Bianucci, 4 F.3d 526, 529 (7th Cir.

1993) (holding that debtors’ delay in moving to reopen the case two years after it was closed and

five months after they knew of the creditor’s lien as well as creditor’s costs incurred in a

proceeding in another court “provide ample reason for the bankruptcy court to decline to reopen

the case”).

        McGarry argues that the Bankruptcy Court abused its discretion because it did not

consider whether any party would suffer prejudice as a result of the delay. But the Bankruptcy

Court did evaluate the prejudice caused by the delay by noting that BMS was sued several times

by McGarry prior to the motion to reopen. As the Bankruptcy Court explained, “McGarry

concedes that it knew about the claim by spring of 2016, which means it could have presented the


5
 Because this Court reaches its conclusion based on the delay starting from the time when McGarry
conceded it knew of the claim, there is no need to address the Bankruptcy Court’s ruling that the cause of
action McGarry sought to pursue was publicly percolating in 2011 and that McGarry had or could have
discovered with reasonable diligence enough facts to act long before filing its motion.

                                                    4
matter to the bankruptcy court then but did not[;] [i]nstead, McGarry pursued antitrust claims

against . . . BMS in the district court and lost” and also “in state court before winding up right

back in district court.” (Order at 4, Dkt. No. 1-1.) In addition, the Bankruptcy Court noted the risk

of conflicting rulings, as McGarry still had a case pending in another court. (Id. at 6.) The

Bankruptcy Court also emphasized the importance of finality of bankruptcy judgments and voiced

concerns regarding belated attacks on judgments (see id. at 3). Cf. Cincinnati Ins. Co. v. Flanders

Elec. Motor Serv., Inc., 131 F.3d 625, 630 (7th Cir. 1997) (discussing that there is “strong policy

favoring the finality of judgments”).

       McGarry further argues that the Bankruptcy Court abused its discretion by failing to

consider that the antitrust claim was well within the statute of limitations period. But McGarry

cites no caselaw to support its position that the Bankruptcy Court was required to consider the

relevant statute of limitations when ruling on the timeliness of a motion to reopen a case. And

§ 350(b) does not state that there is a right to reopen a case simply because the statute of

limitations on a claim has not expired. Cf. In re Apex Oil Co., Inc., 406 F.3d 538, 541–42 (8th Cir.

2005) (declining to interpret § 350 as giving a per se right to reopen the case where certain

conditions were satisfied because “the statute is clearly phrased in permissive language and states

that bankruptcy courts may, but are not required to, reopen a closed bankruptcy estate”).

Therefore, McGarry’s arguments are unavailing.




                                                  5
                                        CONCLUSION

       For the reasons stated above, the decision of the Bankruptcy Court denying McGarry’s

motion to reopen the bankruptcy is affirmed. The Clerk is directed to enter Judgment in favor of

the Appellees.

                                                    ENTERED:




Dated: September 30, 2018                           __________________________
                                                    Andrea R. Wood
                                                    United States District Judge




                                                6
